ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
American Systems Corporation                 )      ASBCA No. 60275
                                             )
Under Contract No. N62583-08-D-0136          )

APPEARANCES FOR THE APPELLANT:                      Joseph G. Billings, Esq.
                                                    Katherine B. Hill, Esq.
                                                     Miles & Stockbridge P.C.
                                                     Baltimore, MD

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Stephen L. Bacon, Esq.
                                                    Robyn L. Hamady, Esq.
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 14 July 2016




                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60275, Appeal of American Systems
Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals